Citation Nr: 0837579	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chloracne claimed as a 
skin disorder to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
diagnosis of chloracne or an acneform disease consistent with 
chloracne within one year following service in Vietnam.

2. The competent medical evidence of record does not indicate 
that chloracne is due to exposure to Agent Orange.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service or due 
to exposure to Agent Orange during military service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A May 2004 VCAA letter informed the veteran of what evidence 
was required to substantiate his claim for entitlement to 
service connection for a skin condition.  This letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter prior 
to the initial unfavorable decision.  The error in the timing 
of the notice with respect to those elements is harmless as 
the claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.

With regard to the duty to assist, the claims file contains 
service treatment records and VA treatment records.  The 
claims file also contains the veteran's statements in support 
of his claim.  The Board has reviewed such statements and it 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.  

The Board notes that the veteran was not afforded a VA 
examination for his skin disorder.  VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159 (c)(4), McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   The Board acknowledges that the threshold for 
showing an association with the veteran's current disability 
and service is a low one.  McLendon, 20 Vet. App. at 83.  
However, in this case, there is no medical evidence of 
continuity of symptomatalogy or medical evidence of an 
association.  Only the veteran's contentions provide any 
suggestion of an association between his chloracne and 
military service.  The Board does not find the veteran's 
contentions to rise to the threshold level of an "indication 
of an association." See 38 U.S.C.A. § 5103A, McLendon, 20 
Vet. App. at 83.  Accordingly, VA is not required to provide 
an examination to the Veteran.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim of entitlement to service connection for chloracne.
  
II.  Merits of the Claim for Service Connection

The veteran claims that his chloracne is related to military 
service.  Specifically, he contends that he started having 
symptoms of chloracne during his service in Vietnam and it is 
related to herbicide exposure.  The RO denied his claim.  The 
veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents 
the veteran must show the following: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specific time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed at 
38 C.F.R. § 3.309(e), however, must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

A review of the veteran's personnel records show that the 
veteran served in the Republic of Vietnam from July 1969 to 
July 1970.  This is sufficient evidence of service in the 
Republic of Vietnam during the applicable presumptive period, 
therefore exposure to an herbicide agent is conceded.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  He also 
has been diagnosed with chloracne which is included in the 
list of diseases for which the Secretary of Veterans Affairs 
has determined is associated with exposure to herbicides used 
in the Republic of Vietnam during the Vietnam Era.  See 38 
C.F.R. §§ 3.307(d), 3.309(e).  
 
However, service connection for chloracne on a presumptive 
basis is not warranted based on exposure to herbicides, 
because this condition did not become manifest to a degree of 
10 percent or more within a year after the date on which he 
was last exposed to herbicides, which is July 1970.  In this 
regard, the veteran's service treatment records do not reveal 
any complaints or treatment for a skin disorder.  The 
veteran's separation examination dated in September 1970 
noted that the veteran's skin was normal.  The first 
documented diagnosis of chloracne is contained in a July 1997 
VA outpatient treatment record, 27 years after he was exposed 
to an herbicide agent during military service.  Consequently, 
service connection for chloracne on a presumptive basis as a 
result of herbicide exposure is not warranted. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board 
must not only determine whether the veteran has a disability 
which is recognized by VA as being etiologically related to 
exposure to herbicides, but must also determine whether his 
disability is otherwise the result of active service.  Thus, 
the fact that the veteran may not meet the requirements of a 
presumptive regulation does not preclude him from 
establishing, in the alternative, service connection by way 
of proof of actual direct causation.

As noted above, the competent medical evidence of record does 
not show any complaints or treatment for a skin disorder 
during military service.  The first medical evidence of a 
diagnosis of chloracne is in July 1997, approximately 27 
years after military service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  The veteran contends that he contracted 
chloracne in Vietnam and he has had a continuity of 
symptomatology from service to the present.  However, the 
Board finds the lack of contemporary medical evidence 
demonstrating complaints or treatment of a skin disorder to 
be more probative.  Furthermore, there is no competent 
medical opinion linking the veteran's chloracne to herbicide 
exposure or to any other event or injury during military 
service.  

The veteran contends that his chloracne is related to his 
military service.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an event or injury in-service has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the veteran is not 
competent medical evidence and does not prove a relationship 
between the veteran's current chloracne and his military 
service.  Thus, there is no competent medical opinion of 
record that indicates that the veteran's current disability 
is etiologically related to a right knee injury that occurred 
during service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, a claim of entitlement to service connection for 
chloracne to include due to Agent Orange exposure is not 
warranted.
	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for chloracne to include 
due to Agent Orange exposure is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


